Citation Nr: 1401660	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  90-43 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in los


THE ISSUES

1. Entitlement to service connection for depression, claimed as secondary to service-connected gastritis and duodenitis with hiatal hernia.

2. Entitlement to service connection for an intestinal motility disorder/irritable bowel syndrome (IBS), claimed as secondary to service-connected gastritis and duodenitis with hiatal hernia.

3. Entitlement to an initial evaluation higher than 30 percent for service-connected gastritis and duodenitis with hiatal hernia.

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Spouse



INTRODUCTION

The Veteran had active service from January 1966 to December 1968. 

The Board of Veterans' Appeals  (Board) is again compelled to remand this matter. The procedural history of this matter was last reviewed in the Board's October 2012 remand and will not be repeated. However, when last before the Board, the appeal was remanded to comply with a March 2012 joint motion for remand filed by the parties at the Court of Veterans Appeals, which had remanded a Board decision dated in June 2011. 

Although the Veteran failed to report for scheduled VA examinations as directed by the Board in October 2012, he has submitted additional evidence not accompanied by a waiver of RO consideration. The appeal is therefore REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

1. Consider all evidence submitted subsequent to the issuance of the last Supplemental Statement of the case, issued in April 2013. 

2.  Given the Veteran's past failure to report to VA examinations in January 2013, and two separate examinations scheduled for April 2013, DETERMINE IF further effort at examination is warranted. Contact the Veteran and ascertain if he will report for rescheduled examinations. If consent is obtained, schedule him for the examinations directed in the Board's October 2012 remand. If the Veteran then fails to attend, document any and all efforts made to reschedule him for the examinations. If consent is not obtained, readjudicate the claims in accordance with law.

3.  Readjudicate the claims. If any benefits is not granted, issue a Supplemental Statement of the Case, and follow all other appropriate appellate proceedings, including returning this matter to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE VETERAN IS ALSO ADVISED THAT UNDER THE LAW, ((38 C.F.R. § 3.655(b)), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655. A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a). While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one- way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). 

CONTINUED ON NEXT PAGE






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


